CORRECTED


    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0937V
                                          UNPUBLISHED


    CARL CARNES,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: July 28, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Alexa Roggenkamp, U.S. Department of Justice, Washington, DC, for
      Respondent.

                                 DECISION AWARDING DAMAGES 1

       On July 31, 2020, Carl Carnes filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (SIRVA) as a result of an influenza (“flu”) vaccination on September 21,
2019. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

        On November 2, 2021, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his SIRVA. ECF No. 24. On July 12, 2022, Respondent filed
a proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$122,671.93 representing compensation in the amount of $118,500.00 for his actual pain
and suffering, $2,877.44 for his past unreimbursable expenses, and $1,294.49 for

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
satisfaction of the State of Ohio Medicaid lien. Proffer at 1-2. In the Proffer, Respondent
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award $122,671.93 as
follows:

    1. A lump sum payment of $121,377.44, representing $118,500.00 for his actual
       pain and suffering and $2,877.44 for his actual unreimbursable expenses in
       the form of a check payable to Petitioner; and

    2. A lump sum payment of $1,294.49, representing reimbursement of a
       Medicaid lien for services rendered to Petitioner by the State of Ohio, in the
       form of a check payable jointly to Petitioner and to:

                                      Treasurer, State of Ohio
                                      Ohio Tort Recovery Unit
                                     5475 Rings Road Suite 200
                                         Dublin, OH 43017

Proffer at 2-3. Petitioner agrees to endorse the check to the Treasurer of the State of
Ohio for satisfaction of the Medicaid lien. This amount represents compensation for all
items of damages that would be available under Section 15(a). Id.

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 CARL CARNES,

                 Petitioner,

 v.                                                      No. 20-937V
                                                         Chief Special Master Corcoran
 SECRETARY OF HEALTH AND                                 ECF
 HUMAN SERVICES,

                 Respondent.


            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On July 31, 2020, Carl Carnes (“petitioner”), filed a Petition for compensation under the

National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or “the Act”), 42

U.S.C. §§ 300aa-1 to -34, alleging that he suffered a shoulder injury related to vaccine administration

(“SIRVA”) in his left shoulder as a result of an influenza (“flu”) vaccine administered on September

21, 2019. Petition at 1. On November 2, 2021, the Secretary of Health and Human Services

(“respondent”) filed a Rule 4(c) Report indicating that this case is appropriate for compensation

under the terms of the Act, and the Chief Special Master issued a Ruling on Entitlement finding

petitioner entitled to compensation. ECF No. 23; ECF No. 24.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that Carl Carnes should be awarded $118,500.00 in actual pain and

suffering. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past, Unreimbursible Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded
$2,877.44 in past, unreimbursible expenses. See 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner

agrees.

          C.      Medicaid Lien

          Respondent proffers that petitioner should be awarded funds to satisfy a State of Ohio

Medicaid lien in the amount of $1,294.49, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Ohio may have against any

individual as a result of any Medicaid payments the State of Ohio has made to or on behalf of

petitioner from the date of his eligibility for benefits through the date of judgment in this case as

a result of his alleged vaccine-related injury suffered on or about September 21, 2019, under Title

XIX of the Social Security Act.

          The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner be made through two

lump sum payments as described below:

          1)      A lump sum payment of $121,377.44 in the form of a check payable to

          petitioner. 1

          2)      A lump sum payment of $1,294.49, representing compensation for satisfaction of
                  the State of Ohio Medicaid lien, payable jointly to petitioner and to:

                                      Treasurer, State of Ohio
                                      Ohio Tort Recovery Unit
                                     5475 Rings Road Suite 200
                                        Dublin, OH 43017

1Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                   2
       Petitioner agrees to endorse this payment to the Treasurer of the State of Ohio for

satisfaction of the Medicaid lien.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                    Respectfully submitted,

                                                    BRIAN M. BOYNTON
                                                    Principal Deputy Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    HEATHER L. PEARLMAN
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    TRACI R. PATTON
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    /s/ Alexa Roggenkamp
                                                    ALEXA ROGGENKAMP
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, D.C. 20044-0146
                                                    (202) 616-4179
                                                    alexa.roggenkamp@usdoj.gov
DATED: July 12, 2022




                                                3